Citation Nr: 0700554	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had Philippine Guerilla and Combination Service 
from February 25 to May 20, 1945, as well as service with the 
Special Philippine Scouts from September 1946 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and June 2004 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The appellant (the widow of the veteran) seeks service 
connection for the cause of her husband's (the veteran's) 
death.  In pertinent part, it is contended that the pulmonary 
tuberculosis which eventually led to the veteran's death from 
cardiorespiratory failure had its origin during his period or 
periods of active military service.

In that regard, the Board observes that, during the course of 
a Statement of the Case in January 2005, and once again in a 
Supplemental Statement of the Case in May of that same year, 
it was noted that, according to "verification" provided by 
the Professional Regulations Commission for the Philippines, 
a Dr. Fernando D. Igrobay, a physician who had furnished a 
statement in support of the appellant's claim, had become a 
licensed physician no earlier than May 19, 1987, a point in 
time almost 40 years following the veteran's discharge from 
service.  However, a copy of this "verification" is not at 
this time a part of the veteran's claims folder.  Inasmuch as 
the "credentialing" of the veteran's private physician is 
most pertinent to the issue currently before the Board, 
further development in this area will be undertaken prior to 
a final adjudication of the appellant's current claim.

As regards certain procedural issues, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(2002)] redefined VA's duty to assist an appellant in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

A review of the record in this case fails to document that 
the appellant was ever provided with VCAA-complying notice 
with respect to her claim for service connection for the 
cause of the veteran's death.  More specifically, while in 
correspondence of January 2004, the appellant was furnished 
information regarding the basic requirements for an award of 
service connection, she was never, in fact, provided the 
requisite information regarding service connection for the 
cause of the veteran's death, a matter clearly at issue in 
this case.  Such notice must be provided to the appellant 
prior to a final adjudication of her current claim.  
Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should furnish the appellant 
copies of all pertinent laws and 
regulations governing the award of 
service connection for the cause of the 
veteran's death.  The RO should, 
additionally, review the veteran's claims 
file, and ensure that the appellant is 
sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the appellant of 
the evidence and information necessary to 
establish service connection for the 
cause of her husband's (the veteran's) 
death.

2.  The RO should then obtain from the 
Professional Regulations Commission for 
the Philippines a copy of that portion of 
the listing of registered physicians 
showing that the physician in question, a 
Dr. Fernando Igrobay, became a licensed 
physician on May 19, 1987.  A copy of 
that verification, when obtained, should 
be made a part of the veteran's claims 
folder.

3.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  
Should the benefit sought on appeal 
remain denied, the appellant should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in May 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





